Appeal from an order of the Supreme Court, Erie County (Patrick H. NeMoyer, J.), entered March 19, 2015. The order, insofar as appealed from, denied that part of the motion of, among others, defendant Tecumseh Redevelopment Inc., seeking summary judgment dismissing the complaint against that defendant.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Present — Whalen, P.J., Centra, Peradotto, Carni and Scudder, JJ.